                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JESSE GREENBERG,                                     CASE NO. 19-cv-00490-YGR
                                   7                   Plaintiff,                             ORDER DENYING MOTION TO DISMISS AS
                                                                                              MOOT; DENYING MOTION FOR
                                   8             vs.                                          INJUNCTIVE RELIEF WITHOUT PREJUDICE
                                                                                              TO REFILING
                                   9     CITY AND COUNTY OF SAN FRANCISCO,
                                                                                              Dkt. No. 30, 39
                                  10                   Defendant.

                                  11           Pending before the Court is defendants’ motion to dismiss (Dkt. No. 30). This Court
                                  12   previously ordered that plaintiff Jesse Greenberg file a response to defendants’ pending motion to
Northern District of California
 United States District Court




                                  13   dismiss postmarked no later than June 14, 2019. (Order Granting Extension, Dkt. No. 36.)
                                  14   Greenberg filed a response to the motion to dismiss (Dkt. No. 37) and an additional opposition and
                                  15   response postmarked June 14, 2019 (Dkt. No. 40.) In that response, plaintiff requests that the
                                  16   Court deny defendants motion and order defendants to provide the information he has requested
                                  17   pursuant to California’s recently enacted Senate Bill 1421 (“SB 1421”), which amended the state’s
                                  18   Penal Code to increase access under the California Public Records Act to personnel and complaint
                                  19   records as against peace officers and custodial officers. (Id. at 1.) See Cal. Penal Code § 832.7;
                                  20   Cal. Gov’t Code § 6250 et seq.
                                  21           On June 7, 2019, plaintiff filed a motion for injunctive relief to compel the defendants to
                                  22   issue a police report number and to enforce his rights to information under SB 1421. (Dkt. No.
                                  23   39.)
                                  24           Defendants argue in reply to the motion to dismiss (Dkt. Nos. 42) that plaintiff’s response
                                  25   does not address their arguments that his complaint does not plead sufficiently any constitutional
                                  26   violations. Defendants further contend that plaintiff failed to meet his burden to entitlement to
                                  27   preliminary injunctive relief, i.e. that “[1.] he is likely to succeed on the merits [of the claims in his
                                  28   complaint], [2.] that he is likely to suffer irreparable harm in the absence of preliminary relief, [3.]
                                   1   that the balance of equities tips in his favor, and [4.] that an injunction is in the public interest.”

                                   2   Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008) (“Winter factors”). In addition,

                                   3   defendants oppose the request for injunctive relief on the grounds that the San Francisco Police

                                   4   Department has acknowledged plaintiff’s SB 1421 request, “intends to produce records as

                                   5   required,” and “disclosure of records pursuant to plaintiff’s request is underway.” (Id. at 5; Dkt.

                                   6   No. 42 at 2.)

                                   7            On July 3, 2019, the Court received and filed plaintiff’s Third Amended Complaint. (Dkt.

                                   8   No. 44.)

                                   9            In light of the foregoing, the Court ORDERS as follows:

                                  10            (1) the Third Amended Complaint is deemed a request to file a Third Amended Complaint

                                  11   and is GRANTED. The Third Amended Complaint is deemed to have been filed properly as of July

                                  12   3, 2019.
Northern District of California
 United States District Court




                                  13            However, plaintiff Greenberg is cautioned that future filings of amended complaints

                                  14   without first requesting and obtaining from the Court an order granting permission to file an

                                  15   amended complaint will result in the amended complaint being stricken.

                                  16            (2) the motion to dismiss the Second Amended Complaint (Dkt. No. 30) is therefore

                                  17   DENIED AS MOOT.

                                  18            (3) plaintiff Greenberg’s request for injunctive relief is DENIED WITHOUT PREJUDICE for

                                  19   failure to offer evidence to meet his burden on the four Winter factors set forth above, particularly

                                  20   in light of defendants’ representation that it is in the process of disclosing the records plaintiff

                                  21   seeks.

                                  22            (4) Within five (5) business days of this Order, defendants shall file a statement confirming

                                  23   the date upon which the records requested by Greenberg will be produced.

                                  24            This terminates Docket Nos. 30 and 39.

                                  25            IT IS SO ORDERED.

                                  26   Dated: July 11, 2019
                                                                                                    YVONNE GONZALEZ ROGERS
                                  27                                                           UNITED STATES DISTRICT COURT JUDGE
                                  28
                                                                                           2
